By the Court.
The contract of the parties is only' to pay the penalty, in case of failure to perform the conditions annexed to it; and the court cannot extend such contract beyond its obvious meaning, for the sake of doing some supposed equity to the obligee.
The statute regulating pivil actions gives the courts power to render judgment for less than the penalty, where justice requires it, but was not intended to authorize the court, in any case, to give more.
The penalty becomes forfeited, however, on the first breach; and as it then becomes a debt due unconditionally to the obligee, the court may allow interest from that time, but can never exceed the penalty, with interest on it from the first breach.
Judgment affirmed.